PER CURIAM.
The plaintiff sold to the defendant a split tripod, for which he claims $220.' The justice gave him judgment for that sum, with interest and costs. Defendant appeals, and urges as the sole ground for reversal that the market price was $198, and not $220.
The only witness as to the market value was one Weislcer, who testified thus: “Q. What was the market value of such an instrument on March 16, 1907? A. $220.” It appears on cross-examination, however, that defendant, at the time plaintiff made the purchase of the tripod, in order to deliver same to defendant, could have purchased the same in the market for $198. Had the city occasion, at this time, to replace a lost tripod of the kind in question, it could have bought the same in the market for $198.
The judgment should be reduced by $22, and, as thus modified, affirmed, without costs to either party.